ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_02_FR.txt. 148



               DÉCLARATION DE M. LE JUGE TOMKA

[Texte original en français]

   Accord avec les conclusions de la Cour — Désaccord avec le raisonnement,
notamment quant à la réponse à la deuxième question — Traitement regrettable
des Chagossiens — Rôle des procédures consultatives — Assemblée générale
n’ayant pas examiné la situation de l’archipel des Chagos et de sa population
pendant un demi-siècle — Différend bilatéral — Maurice à l’origine de la demande
d’avis consultatif — Nécessité de faire preuve de retenue dans l’exercice de la
fonction consultative relative à un différend bilatéral — Interprétation erronée du
texte de la question a) — Droit de la Charte des Nations Unies sur la décolonisation,
et non pas droit de la responsabilité internationale de l’Etat, pertinent pour
l’achèvement du processus de décolonisation.

   1. Je souscris à la conclusion de la Cour selon laquelle le processus de
décolonisation de Maurice n’a pas été validement mené à bien lorsque
celle-ci a accédé à l’indépendance en 1968 à la suite de la séparation de
l’archipel des Chagos en 1965. Je conviens également que le Royaume-Uni
est dans l’obligation de mettre ﬁn à son administration dudit archipel.
J’éprouve une profonde sympathie pour les malheureux Chagossiens qui
ont été déplacés contre leur volonté hors de l’archipel entre 1967 et 1973
et qui ont été empêchés de revenir. Durant la période critique qui a vu la
séparation de l’archipel et le déplacement de sa population hors de
celui-ci, les Chagossiens n’étaient pas représentés au sein du Gouverne-
ment mauricien ni défendus avec suﬃsamment de vigueur par celui-ci ; ils
ont en fait été abandonnés par les Nations Unies, qui, après 1968, ne se
sont plus intéressées à leur destin, la situation de l’archipel des Chagos et
de sa population n’ayant plus été à l’ordre du jour de l’Assemblée géné-
rale ou du Comité spécial de la décolonisation.
   2. Je regrette, toutefois, de ne pas être en mesure de souscrire au rai-
sonnement qui a mené mes collègues à leur conclusion sur la deuxième
question posée par l’Assemblée générale. En outre, je suis préoccupé par
le fait que la procédure consultative est maintenant devenue un moyen de
soumettre à la Cour des aﬀaires contentieuses dont l’Assemblée générale
n’a pas traité avant de demander un avis consultatif à l’initiative d’une
des parties au diﬀérend.
   3. Tel a été le cas de la demande formulée en 2008 à l’initiative de la
Serbie et à laquelle la Cour a donné suite dans la procédure consultative
sur la Conformité au droit international de la déclaration unilatérale d’indé-
pendance relative au Kosovo (avis consultatif, C.I.J. Recueil 2010 (II),
p. 403). J’avais à l’époque été favorable à ce que la Cour exerce son pou-
voir discrétionnaire et ne réponde pas à la question (ibid., déclaration du
vice-président Tomka, p. 454 et suiv., notamment p. 454-456, par. 2-9).
Tout comme le juge Keith (ibid., opinion individuelle, p. 482 et suiv.,
notamment p. 489, par. 17), je ne pensais pas que l’Assemblée générale

57

149                 séparation des chagos (décl. tomka)

avait « suﬃsamment intérêt » à demander cet avis consultatif (C.I.J.
Recueil 2010 (II), p. 455, par. 5), la raison en étant qu’elle ne s’était pas
penchée sur la question du Kosovo, dont le Conseil de sécurité était à
l’époque, et demeure encore aujourd’hui, saisi. La Cour a déclaré que
« [l]a compétence consultative n’est pas une forme de recours judiciaire à
la disposition des Etats, mais un moyen permettant à l’Assemblée géné-
rale … d’obtenir l’avis de la Cour pour [l’]assister dans [ses] activités »
(ibid., p. 417, par. 33). Elle a rappelé, semblant s’en féliciter, que « sa
réponse à une demande d’avis consultatif « constitue [sa] participa-
tion … à l’action de l’Organisation » » (ibid., p. 416, par. 30, citant Inter-
prétation des traités de paix conclus avec la Bulgarie, la Hongrie et la
Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950, p. 71). La
Cour a-t-elle réellement « assisté [l’Assemblée générale] dans [ses] activi-
tés » ? Il ne le semble pas vraiment, puisque, dans sa résolution 64/298 du
9 septembre 2010, celle-ci s’est contentée de « [p]rend[re] acte de la
teneur de l’avis consultatif », sans prendre aucune autre mesure ni exami-
ner plus avant la question.
   4. A aucun moment, pendant un demi-siècle, l’Assemblée générale ne
s’est penchée sur la question de l’archipel des Chagos. Elle a demandé le
présent avis consultatif dans sa résolution 71/292 du 22 juin 2017, tel que
rappelé dans l’avis consultatif lui-même (par. 1). Toutefois, l’avis ne men-
tionne pas des faits cruciaux concernant l’historique de l’adoption de la
résolution 71/292. Cet historique témoigne d’un diﬀérend de longue date
entre Maurice et le Royaume-Uni concernant l’archipel des Chagos, et
montre que c’est précisément dans ce diﬀérend que la demande d’avis
trouve son origine. C’est Maurice qui a demandé en 2016 d’inscrire un
point supplémentaire au projet d’ordre du jour de la soixante et onzième
session de l’Assemblée générale 1. Dans l’exposé des motifs annexé à sa
lettre demandant l’inscription de cette question à l’ordre du jour, Maurice
note que le statut de l’archipel des Chagos a déjà été porté devant un tribu-
nal arbitral agissant en vertu de la partie XV de la convention des
Nations Unies sur le droit de la mer dans le cadre de procédures conten-
tieuses entre Maurice et le Royaume-Uni. Elle rappelle également certaines
conclusions de ce tribunal 2. S’exprimant lors du débat général de l’Assem-
blée générale à la ﬁn du mois de septembre 2016, sir Anerood Jugnauth,
premier ministre mauricien de l’époque, s’est déclaré disposé à diﬀérer
l’examen de la question aﬁn de permettre des discussions bilatérales avec le
Royaume-Uni 3. La décision de reporter l’examen de cette question au



     1Nations Unies, Assemblée générale, « Demande d’avis consultatif de la Cour inter-
nationale de Justice sur les eﬀets juridiques de la séparation de l’archipel des Chagos de
Maurice en 1965 », doc. A/71/142 (14 juillet 2016).
   2 Ibid., annexe, par. 5.
   3 Nations Unies, Documents officiels de l’Assemblée générale, soixante et onzième

session, séances plénières, 17e séance, A/71/PV.17, p. 39.

58

150                  séparation des chagos (décl. tomka)

moins jusqu’au mois de juin 2017 est consignée dans les comptes rendus
oﬃciels de l’Assemblée générale 4. Ainsi, aucune réunion n’a été prévue
pour examiner ce point. Ce n’est que quand aucun progrès n’eut été réalisé
au cours des huit mois suivants, pendant lesquels Maurice et le Royaume-
Uni avaient tenu trois séries de pourparlers, que Maurice a demandé, le
1er juin 2017, que le point soit débattu en plénière « dans les meilleurs
délais » 5. Maurice a alors également informé l’Assemblée générale qu’elle
présenterait prochainement un projet de résolution. Le texte du projet de
résolution a été préparé par Maurice et inclus dans un aide-mémoire distri-
bué par sa mission permanente à New York à tous les Etats Membres des
Nations Unies au mois de mai 2017. Le groupe africain a ensuite présenté
oﬃciellement ce projet de résolution sans en modiﬁer le texte. Le projet a
été adopté sans aucune modiﬁcation à la majorité des voix le 22 juin 2017 6.
   5. Il convient de rappeler que même si, comme le relève la Cour, l’As-
semblée générale « s’est toujours employée sans relâche à mettre un terme
au colonialisme » (avis consultatif, par. 87), ces eﬀorts ont à peine porté
sur la question de l’archipel des Chagos après l’indépendance de Maurice
en 1968. En eﬀet, entre 1969 et la demande ayant donné lieu au présent
avis consultatif, la question de l’archipel des Chagos n’a jamais ﬁguré à
l’ordre du jour de l’Assemblée générale des Nations Unies ni à celui du
Comité spécial de la décolonisation.
   6. La Cour est toutefois convaincue que les réponses fournies dans le
présent avis consultatif aideront l’Assemblée générale à s’acquitter de ses
fonctions et que, « en répondant à la demande, la Cour [ne] se prononce
[pas] sur un diﬀérend bilatéral » (ibid., par. 89), et donc ne « contourne
[pas] le principe du consentement de l’Etat au règlement judiciaire de son
diﬀérend avec un autre Etat » (ibid., par. 90). La Cour est donc disposée
à donner « son avis » à l’Assemblée générale sur une question que cette
dernière n’avait pas examinée pendant un demi-siècle, malgré le rôle
incontestable conféré à l’Assemblée générale par la Charte des
Nations Unies en matière de décolonisation. Si la Cour adopte ce raison-
nement, elle doit aussi prendre garde de ne pas aller au-delà de ce qui est
strictement nécessaire et utile pour l’organe dont émane la demande 7. La

    4 Nations Unies, Documents officiels de l’Assemblée générale, soixante et onzième

session, séances plénières, 2e séance, A/71/PV.2, p. 6 ; Nations Unies, Assemblée générale,
Premier rapport du Bureau, A/71/250 (14 septembre 2016), p. 14, par. 73.
    5 Effets juridiques de la séparation de l’archipel des Chagos de Maurice en 1965, docu-

ments reçus du Secrétariat de l’Organisation des Nations Unies, partie II, lettre datée du
1er juin 2017, adressée à tous les représentants permanents et observateurs permanents
auprès de l’Organisation des Nations Unies par le président de l’Assemblée générale
[dossier no 4].
    6 Nations Unies, Assemblée générale, projet de résolution, A/71/L.73 et Add.1 (15 juin

2017) ; Nations Unies, Documents officiels de l’Assemblée générale, soixante et onzième
session, séances plénières, 88e séance, A/71/PV.88, p. 17-18.
    7 Le juge Owada, dans une situation similaire, a souligné à juste titre que

      « la Cour doit avant tout s’attacher à présenter, certes, les conclusions en droit qu’elle
      aura objectivement tirées, mais dans la stricte mesure du nécessaire et d’une manière qui

59

151                   séparation des chagos (décl. tomka)

Cour ne doit pas oublier la présence sous-jacente d’un diﬀérend bilatéral
à l’égard duquel elle n’a pas compétence.
   7. A mon avis, la Cour n’a pas accordé suﬃsamment d’attention à la
formulation des questions de l’Assemblée générale dans les deux langues
oﬃcielles de la Cour, l’anglais et le français. En conséquence, elle est allée
plus loin que ce qui était nécessaire pour assister l’Assemblée générale et
s’immisce dans le diﬀérend bilatéral entre Maurice et le Royaume-Uni.
Dans sa première question, l’Assemblée générale a demandé dans le texte
anglais : « Was the process of decolonization of Mauritius lawfully com-
pleted when Mauritius was granted independence in 1968, following the
separation of the Chagos Archipelago from Mauritius » (les italiques sont
de moi). Ainsi, l’organe requérant souhaitait savoir si le processus de
décolonisation était achevé du point de vue du droit applicable, qui,
comme l’écrit la Cour, est le droit à l’autodétermination (voir avis consul-
tatif, par. 161). L’Assemblée générale n’a pas demandé à la Cour de se
prononcer sur un éventuel comportement illicite de la puissance adminis-
trante. Le texte français de la résolution 71/292, tout aussi authentique,
l’indique clairement lorsqu’il formule la question en ces termes : « Le pro-
cessus de décolonisation a-t-il été validement mené à bien lorsque Maurice
a obtenu son indépendance en 1968, à la suite de la séparation de l’archi-
pel des Chagos de son territoire » (les italiques sont de moi). Le mot
« validité » est un terme juridique qui permet d’exprimer le fait que l’acte
visé répond à tous les critères juridiques requis pour qu’il puisse produire
les eﬀets voulus. Le dictionnaire Basdevant de la terminologie du droit
international déﬁnit la « validité » comme le « [c]aractère de ce qui vaut, de
ce qui réunit les conditions requises pour produire ses eﬀets juridiques » 8.
Un dictionnaire plus récent (connu sous le nom de dictionnaire Salmon)
fournit une déﬁnition similaire. Selon lui, la « validité » est « [la] qualité
des éléments d’un ordre juridique qui remplissent toutes les conditions de
forme ou de fond pour produire des eﬀets juridiques » 9.
   8. Bien que la Cour ait déclaré ne pas « traiter d’un diﬀérend bilatéral »
entre Maurice et le Royaume-Uni, elle s’est prononcée de manière inutile
sur « un fait illicite à caractère continu » de ce dernier dans sa réponse à la
deuxième question de l’Assemblée générale (avis consultatif, par. 177). Les
procédures consultatives ne constituent pas un cadre approprié pour rendre
de telles décisions, en particulier lorsque la Cour n’y est pas invitée et
qu’elles ne sont pas strictement nécessaires pour donner un avis à l’organe
requérant.

      soit utile à l’organe qui l’a saisie, à savoir l’Assemblée générale, permettant à celui-ci de
      s’acquitter de ses fonctions relativement à la situation qui est à l’origine de la demande, et
      s’abstenir de statuer sur l’objet du diﬀérend entre les parties concernées » (Conséquences
      juridiques de l’édification d’un mur dans le territoire palestinien occupé, avis consultatif,
      C.I.J. Recueil 2004 (I), opinion individuelle de M. le juge Owada, p. 265, par. 14).
   8 Dictionnaire de la terminologie du droit international, J. Basdevant (dir. publ.), Paris,

Sirey, 1960, p. 636.
   9 Dictionnaire de droit international public, J. Salmon (dir. publ.), Bruxelles, Bruylant,

2001, p. 1126.

60

152                   séparation des chagos (décl. tomka)

   9. A mon avis, la conséquence en droit international qui découle de la
conclusion de la Cour selon laquelle le processus de décolonisation de
Maurice n’a pas été validement mené à bien en 1968 (« was not lawfully
completed » 10) est que ce processus doit être mené à bien conformément
aux obligations de la puissance administrante en vertu de la Charte des
Nations Unies. La Charte, telle qu’interprétée ultérieurement, est une
source d’obligations pour les puissances administrantes de territoires non
autonomes, et non des règles du droit international coutumier sur la res-
ponsabilité internationale de l’Etat. En outre, il est plus approprié que
l’Assemblée générale veille au respect des obligations découlant de la
Charte des Nations Unies, et non à l’application des règles relatives à la
responsabilité de l’Etat. Par conséquent, considérant qu’il n’était pas
nécessaire de statuer sur des questions de responsabilité de l’Etat pour
répondre à la deuxième question de l’Assemblée générale et pour « l’assis-
ter dans ses activités », je ne saurais partager le raisonnement de la Cour.
   10. Le processus de décolonisation relatif à l’archipel des Chagos ne
peut être mené à bien que dans le cadre de négociations entre les princi-
paux acteurs, en particulier entre Maurice et le Royaume-Uni. Le plus
haut représentant de Maurice a exprimé, dans un esprit de réalisme et
préoccupé par la sécurité de la région, son assurance que « l’exercice par
Maurice d’un contrôle eﬀectif sur l’archipel des Chagos ne représenterait
en aucune manière une menace pour la base militaire » et que « Maurice
est attachée au maintien de la base à Diego Garcia en vertu d’un cadre à
long terme, que Maurice est prête à conclure avec les parties concer-
nées » 11. Il a réitéré ce point de vue devant la Cour lorsqu’il a déclaré que
« Maurice reconnaît [l’]existence [de la base sur Diego Garcia] et a répété
à maintes reprises auprès des Etats-Unis et de la puissance administrante
qu’elle acceptait le fonctionnement futur de la base conformément au
droit international » 12.
   Il a ajouté : « C’est un engagement solennel de la part de Maurice et
nous espérons que la Cour le reconnaîtra comme tel. » 13
   La Cour, cependant, est restée muette sur ce point.

                                                           (Signé) Peter Tomka.



     10Il convient de noter que le texte de l’avis consultatif faisant foi est le texte français.
     11Déclaration de sir Anerood Jugnauth à l’Assemblée générale à l’occasion de l’adop-
tion de la résolution 71/292 demandant l’avis consultatif. Nations Unies, Documents offi-
ciels de l’Assemblée générale, soixante et onzième session, séances plénières, 88e séance,
A/71/PV.88, p. 9. Le premier ministre de Maurice, M. Pravind Jugnauth, a fait une décla-
ration similaire lors de la réunion des conseillers juridiques à La Haye le 27 novembre 2017.
    12 CR 2018/20, p. 30-31, par. 18. Il a été fait référence à la correspondance diploma-

tique entre les premiers ministres de Maurice et du Royaume-Uni, ainsi qu’à la correspon-
dance diplomatique entre le premier ministre de Maurice et le président des Etats-Unis.
     13   Ibid.

61

